FILED
                             NOT FOR PUBLICATION
                                                                            SEP 17 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


ROMILO MAEDA-GARCIA;                             No. 07-75039
WILFREDO MAEDA; MORIS RUBILIO
MAEDA-MAEDA; BRENDA ANALU                        Agency Nos.A077-381-966
MAEDA-MAEDA,                                                A076-865-591
                                                            A076-865-592
              Petitioners,                                  A076-865-593

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

              Argued August 4, 2011 Submitted September 15, 2015
                             Seattle, Washington

Before: SCHROEDER and M. SMITH, Circuit Judges, and BENITEZ, District
Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Roger T. Benitez, United States District Judge for the
Southern District of California, sitting by designation.
       This matter was referred to mediation. Only Romilo Maeda-Garcia and

Wilfredo Maeda remain as petitioners, and Wilfredo’s claims are derivative of

Romilo, his father. The petitions have been referred back to us.

       We appointed counsel to represent Petitioners and this court appreciates the

work of the students at the University of Arizona, James E. Rogers College of

Law.

       The government has filed a motion to dismiss and Petitioners’ counsel has

filed an opposition. The motion is denied.

       On the merits, the only claim is that the Immigration Judge should have

granted a continuance of the original hearing. Romilo’s children have claimed on

his behalf that his failure to appear at the hearing was excused by his having been

granted advance parole by the government to visit his dying father in Guatemala.

No evidence has ever been produced to support that claim and current counsel are

not able to communicate with him. In the absence of any evidence of a

justification for such continuance, there was no abuse of discretion in its denial.

See Ahmed v Holder, 569 F.3d 1009, 1012 (9th Cir. 2009).

       The petitions are DENIED.




                                           2